EXHIBIT 10.5
 
RESTRICTED STOCK GRANT AGREEMENT
 
This Restricted Stock Purchase Agreement dated as of January 15, 2008 (this
“Agreement”) is made by and between Technest Holdings, Inc., a Nevada
corporation (including, as context requires, its subsidiaries the “Company”),
and David Gust (the “Grantee”).
 
1.            Definitions.  As used in this Agreement, the following terms shall
have the following meanings:
 
Qualified Sale:  The sale of all or substantially all of assets or issued and
outstanding capital stock of the Company, or merger or consolidation involving
the Company in which stockholders of the Company immediately before such merger
or consolidation do not own immediately after such merger or consolidation
capital stock or other equity interests of surviving corporation or entity
representing more than fifty percent in voting power of capital stock or other
equity interests of such surviving corporation or entity outstanding immediately
after such merger or consolidation.
 
Service:  Service as an employee, officer or director of, or a consultant or
advisor to, the Company or its successors.
 
Shares:  The shares of Common Stock issued to Grantee hereunder and any other
securities of the Company which may be issued in exchange for or in respect of
such shares of Common Stock, whether by way of stock split, stock dividend,
combination of shares, reclassification, recapitalization, reorganization or any
other means.
 
Unvested Shares:  Any Shares that are not Vested Shares.
 
Vested: Released from the Company’s Forfeiture Right (as defined in Section
5(a)).
 
Vested Shares:  Any Shares that have vested in accordance with Section 5(b).
 
2.    Grant of Shares.  The Company hereby grants to Grantee, and Grantee hereby
accepts from the Company, 20,000 shares of the Company’s common stock, $0.001
par value per share (“Common Stock”).  Grantee and the Company hereby agree that
such shares are granted as compensation for Grantee’s Service to the Company.
 
3.    Representations of Grantee.  Grantee represents to the Company, and agrees
that the Company is entitled to rely on such representations, as follows:
 
(a)            Grantee is acquiring the Shares for Grantee’s own account for
investment, and not for, with a view to, or in connection with the resale or
distribution thereof.  Grantee has no present intention to sell, hypothecate,
distribute or otherwise transfer the Shares or any portion thereof or any
interest therein.
 
- 1 -

--------------------------------------------------------------------------------


 
(b)            In connection with Grantee’s acquisition of the Shares, Grantee
accepts the condition that the Company may maintain “stop transfer” orders with
respect to the Shares and that each certificate or other document evidencing the
Shares will bear conspicuous legends in substantially the form set forth in
Section 7 of this Agreement.
 
(c)            Grantee has obtained all financial or legal advice as Grantee
deems necessary with respect to Grantee’s acquisition of the Shares.  Grantee
has fully investigated the Company and its business and financial condition, to
include a review of the Company’s pubic filings with the Securities and Exchange
Commission, and has knowledge of the Company’s current activities.
 
4.            Restrictions on Transfer.  The following restrictions on transfer
of the Shares shall apply:
 
(a)            Unvested Shares.  Except for forfeitures of Unvested Shares to
the Company as contemplated by Section 5, no Shares, nor any interest therein,
may be sold, assigned, pledged or otherwise transferred until such Shares shall
have Vested as defined in Section 5.
 
(b)            Remedies.  No sale, assignment, pledge or other transfer of
Shares shall be effective or given effect on the books of the Company unless all
of the applicable provisions of this Section 4 have been duly complied with.  In
addition to any other legal or equitable remedies which it may have, the Company
may enforce its rights by actions for specific performance (to the extent
permitted by law) and may refuse to recognize any transferee as one of its
stockholders for any purpose, including, without limitation, for purposes of
dividend and voting rights, until all applicable provisions hereof have been
complied with.
 
(c)            Lock-Up.  Grantee agrees that for a period of up to 180 days from
the effective date of any registration of securities of the Company (upon
request of the Company or the underwriters managing any underwritten offering of
the Company’s securities), he or she will not sell, make any short sale or loan
of, grant any option for the purchase of, or otherwise dispose of any Shares
held by him or her without the prior written consent of the Company or such
underwriters, as the case may be.
 
(d)            Termination of Restrictions.  Section 4 shall terminate
immediately prior to the consummation of a Qualified Sale.
 
5.    Forfeiture of Unvested Shares.
 
(a)            Forfeiture upon Termination.  In the event of the termination of
Grantee’s Service by Grantee for any reason, upon the date of such termination
(the “Termination Date”) all the Unvested Shares shall be forfeited to the
Company.  As a result of any forfeiture of Unvested Shares pursuant to this
Section 5(a), the Company shall become the legal and beneficial owner of the
Unvested Shares being forfeited and shall have all rights and interest therein
or related thereto, and the Company shall have the right to transfer to its own
name the number of Unvested Shares being forfeited to the Company, without
further action by Grantee.
 
(b)            Vesting.
 
- 2 -

--------------------------------------------------------------------------------


 
(i)            The Shares will become vested on January 14, 2009, provided,
however, that the vesting of Shares on any such vesting date shall be
conditioned upon Grantee’s continuing Service with the Company from the date
hereof through such vesting date.
 
(ii)            Notwithstanding Section 5(b)(i), all Shares shall be deemed to
have vested immediately prior to the consummation of a Qualified Sale.
 
6.            Custody of Certificates.  In order to facilitate the exercise of
Section 5(a), the Company or its counsel shall hold all certificates
representing Unvested Shares, together with an adequate number of undated and
otherwise blank stock powers executed by Grantee.  The Company shall have the
right to cause transfers of Unvested Shares to be effected pursuant to Section
5.  After any Shares become Vested Shares, the Company shall, upon request of
Grantee, deliver to Grantee a certificate or certificates representing such
Vested Shares.
 
7.            Legends.  Each certificate representing Shares shall prominently
bear legends in substantially the following forms:
 
The Corporation is authorized to issue more than one class or series of
stock.  The powers, designations, preferences and relative participating,
optional or other special rights, and the qualifications, limitations or
restrictions of such preferences and/or rights of each class of stock or series
of any class set forth in the Certificate of Incorporation of the
Corporation.  The Corporation will furnish a copy of the Certificate of
Incorporation of the Corporation to the holder of this certificate without
charge upon request.
 
The securities represented by this certificate are subject to restrictions on
transfer and reacquisition rights pursuant to the terms of a Restricted Stock
Grant Agreement, as amended from time to time, between the owner of this
certificate and the Corporation.  The Corporation will furnish a copy of this
agreement to the holder hereof without charge upon written request.
 
8.    Miscellaneous.
 
(a)            Entire Agreement.  This Agreement in conjunction with the
Employment Agreement constitute the entire agreement between the parties with
respect to the subject matter hereof, and supersedes all prior agreements,
negotiations, representations and proposals, written or oral, relating to such
subject matter.
 
(b)            Amendments.  Neither this Agreement nor any provision hereof may
be changed or modified except by an agreement in writing executed by Grantee and
on behalf of the Company.
 
(c)            Binding Effect of the Agreement.  This Agreement shall inure to
the benefit of, and be binding upon, the Company, Grantee and their respective
estates, heirs, executors, transferees, successors, assigns and legal
representatives.
 
- 3 -

--------------------------------------------------------------------------------


 
(d)            Provisions Severable. In the event that any provision of this
Agreement shall be determined to be invalid, illegal or otherwise unenforceable
by any court of competent jurisdiction, the validity, legality and
enforceability of the other provisions of this Agreement shall not be affected
thereby.  Any invalid, illegal or unenforceable provision of this Agreement
shall be severed, and after any such severance, all other provisions hereof
shall remain in full force and effect.
 
(e)            Notices.  All notices under this Agreement shall be effective (i)
upon personal or facsimile delivery, (ii) two business days after deposit in the
United States mail as registered or certified mail postage fully prepaid, or
(iii) one business day after pickup by any overnight commercial courier service,
in each case sent or addressed to the Company at its principal office and to
Grantee at his record address as carried in the stock records of the Company or
at such other address as he or she may from time to time designate in writing to
the Company.
 
(f) Construction.  A reference to a Section shall mean a Section of this
Agreement unless otherwise expressly stated.  The titles and headings herein are
for reference purposes only and shall not in any manner limit the construction
of this Agreement which shall be considered as a whole.  The words “include,”
“includes” and “including” when used herein shall be deemed in each case to be
followed by the words “without limitation.”  Whenever the context may require,
any pronouns used herein shall include the corresponding masculine, feminine or
neuter forms, and the singular form of names and pronouns shall include the
plural and vice-versa.
 
(g)            No Employment Agreement.  This Agreement shall not be construed
as an agreement by the Company to employ Grantee, nor is the Company obligated
to employ Grantee by reason of this Agreement or the issuance of the Shares to
Grantee.
 
(h)            Section 83(b) Election.  Grantee will furnish to the Company a
copy of any election made by Grantee under Section 83(b) of the Internal Revenue
Code of 1986, as amended, with respect to his acquisition of the Shares.
 
(i)            Applicable Law.  This Agreement shall be construed and enforced
in accordance with the laws of the State of Maryland, without regard to its
principles of conflicts of laws.  Grantee consents to jurisdiction and venue in
any state or federal court in State of Maryland for the purposes of any action
relating to or arising out of this Agreement or any breach or alleged breach
hereof, and to service of process in any such action by certified or registered
mail, return receipt requested.
 
(j)            Disposition of Shares; Purchase by Nominee or Designee.  Any
Shares that the Company elects to purchase hereunder may be disposed of by it in
such manner as it deems appropriate with or without restrictions on the transfer
thereof, and the Company may require their transfer to a nominee or designee as
part of any purchase of the Shares from Grantee.
 
(k)            Withholding Taxes.  Grantee acknowledges and agrees that the
Company has the right to deduct from payments of any kind otherwise due to
Grantee any federal, state or local taxes of any kind required by law to be
withheld with respect to the granting and vesting of the Shares to
Grantee.  Grantee agrees that he or she shall, no later than the date as of
which the value of any portion of the Shares first becomes includable in the
gross income of the Grantee for Federal income tax purposes, pay to the Company,
or make arrangements satisfactory to the Company regarding payment of any
Federal, state, local and/or payroll taxes of any kind required by law to be
withheld with respect such income.  The Company and its affiliates shall, to the
extent permitted by law, have the right to deduct any such taxes from any
payment of any kind otherwise due to the participant.


- 4 -

--------------------------------------------------------------------------------


 
(l)            Arbitration.  Any dispute or controversy arising in connection
with this Agreement shall be determined and settled by arbitration in Maryland
by a panel of three members who shall be selected, and such arbitration shall be
conducted, in accordance with the commercial arbitration rules of the American
Arbitration Association.  Any award rendered therein shall be final and binding
upon the parties hereto and their legal representatives and judgment upon any
such award may be entered in any court having jurisdiction thereof.  Each party
shall bear its own expenses, including fees and disbursements of its attorneys,
accountants, and financial experts, and the parties shall each pay 50% of all
arbitration fees and expenses of the arbitrators.


(j)            Pursuant to Plan.  This grant of Restricted Stock shall be
subject in every respect to the provisions of the Company’s 2006 Stock Incentive
Plan (the “Plan”), as amended from time to time, which is incorporated herein by
reference and made a part hereof.  The Grantee hereby accepts this grant of
Restricted Stock subject to all the terms and provisions of the Plan and agrees
that (i) in the event of any conflict between the terms hereof and those of the
Plan, the latter shall prevail, and (ii) all decisions under and interpretations
of the Plan by the Board of Directors of the Company or the Committee, as
defined in the Plan, shall be final, binding and conclusive upon the Grantee and
his heirs and legal representatives.


IN WITNESS WHEREOF, the parties hereto have executed this Restricted Stock Grant
Agreement as of the date first above written.
 


  Technest Holdings, Inc.        By:             /s/ Gino M.
Pereira                         Name: Gino M. Pereira     Title:   CEO         
  GRANTEE:       
                 /s/ David R. Gust                     
  David R. Gust


 
- 5 -

--------------------------------------------------------------------------------




STOCK POWER
([____________])
 
FOR VALUE RECEIVED, [____________] hereby sells, assigns and transfers to
Technest Holdings, Inc., a Nevada corporation (the “Company”), a total of
______________ shares of the Common Stock of the Company standing in his name on
the books of the Company represented by stock certificate number ___  to be
delivered herewith, and does hereby irrevocably constitute and appoint
______________________ as attorney to transfer said shares on the books of the
Company with full power of substitution in the premises.
 
Dated: ___________________
 
 


 
______________________________
[____________]  

 


In the Presence of:
 
_______________________________
Name:

- 6 -